                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


RASHID TARIQ KALIF,

        Plaintiff,

vs.                                                     No. CV 18-00772 JCH/KRS

CORRECTION INDUSTRIES, et al.,

        Defendants.


                          MEMORANDUM OPINION AND ORDER
                     DENYING MOTIONS FOR PRELMINARY INJUNCTION

        THIS MATTER is before the Court under Fed. R. Civ. P. 65 on the Motion to Request

Preliminary Injunction (Doc. 7) and Motion for Injunction Relief (Doc. 11) filed by Plaintiff

Rashid Tariq Kalif. The Court denies the Motions without prejudice to Plaintiff Kalif’s claim for

permanent injunctive relief.

        In order to receive a preliminary injunction, the Plaintiff must establish four factors: (1) a

substantial likelihood of prevailing on the merits; (2) irreparable harm unless injunctive relief is

issued; (3) that any claimed injury outweighs the harm that the preliminary injunction may cause

the opposing party; and (4) that the injunction, if issued, is not adverse to the public interest. Davis

v. Mineta, 302 F.3d 1104, 1111 (10th Cir. 2002), abrogated on other grounds by Audubon Soc. of

Greater Denver v. U.S. Army Corp of Engineers, 908 F.3d 593, 604 (10th Cir. 2018). A preliminary

injunction grants intermediate relief of the same character as that which may be finally granted.

See De Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945). Therefore, a party moving

for a preliminary injunction must necessarily establish a relationship between the injury claimed




                                                   1 
                                                     
in the party's motion and the conduct asserted in the complaint. Devose v. Herrington, 42 F.3d

470, 471 (8th Cir.1994).

       Because a preliminary injunction is an extraordinary remedy, the moving party’s right to

relief must be clear and unequivocal. Dine Citizens Against Ruining Our Env't v. Jewell, 839 F.3d

1276, 1281 (10th Cir. 2016). Plaintiff faces a heightened burden of showing that exigent

circumstances of the case support the granting of a remedy that is extraordinary even in the normal

course. O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 975 (10th Cir.

2004). A Plaintiff is not entitled to relief based solely on claimed likelihood of success on the

merits but must, instead, make a strong showing both with regard to the likelihood of success on

the merits and with regard to the balance of harms. Id. at 976; Edmisten v. Werholtz, 287 F. App'x

728, 731 (10th Cir. 2008).

       Plaintiff Kalif brings this action alleging violation of religious rights and religious

discrimination under 42 U.S.C. § 1983. (Doc. 1). Plaintiff Kalif has filed two Motions seeking

injunctive relief against non-party “NMCD” to make various policy changes with respect to

religious diets and prison rules. (Doc. 7, 11). Neither Motion sets out any exigent circumstances

that would justify the issuance of an extraordinary preliminary injunction in this case. O Centro

Espirita Beneficiente Uniao Do Vegetal, 389 F.3d at 975. Nor does either Motion include the

factual affidavit or sworn statement under penalty of perjury necessary for Plaintiff to meet the

heightened burden of clearly and unequivocally establishing grounds for injunctive relief. Dine

Citizens Against Ruining Our Env't, 839 F.3d at 1281.

       Plaintiff Kalif has failed to make the showing necessary for preliminary injunctive relief

under Fed. R. Civ. P. 65. The Court will deny the Motion to Request Preliminary Injunction (Doc.




                                                2 
                                                  
7) and Motion for Injunction Relief (Doc. 11) filed by Plaintiff Rashid Tariq Kalif, without

prejudice to any claim Kalif may have for permanent injunctive relief in this case.

       IT IS ORDERED that the Motion to Request Preliminary Injunction (Doc. 7) and Motion

for Injunction Relief (Doc. 11) filed by Plaintiff Rashid Tariq Kalif are DENIED.

 

                                                            __________________________ 
                                                            United States District Court Judge




                                                 3 
                                                   
